  Case 18-42230      Doc 54     Filed 04/28/21 Entered 04/28/21 23:43:59        Desc Main
                                  Document     Page 1 of 6



                        UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE:                                         §
                                               §                          CASE NO. 18-42230
GEORGE DALE WIGINGTON                          §
dba WYLIE INDUSTRIES                           §                               CHAPTER 13
dba WYLIE INVESTMENT GROUP,                    §
                                               §            JUDGE BRENDA T. RHOADES
Debtor.                                        §

          MOTION TO VACATE DISMISSAL ORDER AND REINSTATE CASE

TO THE HONORABLE BRENDA T. RHOADES,

       COMES NOW GEORGE DALE WIGINGTON (“Debtor”), debtor in the above-styled

and numbered cause and files this Motion to Vacate Dismissal Order and Reinstate Case

("Motion"), and in support thereof would show this Court the following:

                       21-DAY NEGATIVE NOTICE – LBR 9007(a):

       Your rights may be affected by the relief sought in this pleading. You should
       read this pleading carefully and discuss it with your attorney, if you have one
       in this bankruptcy case. If you oppose the relief sought by this pleading, you
       must file a written objection, explaining the factual and/or legal basis for
       opposing the relief.

       No hearing will be conducted on this Motion/Objection/Application unless a
       written objection is filed with the Clerk of the United States Bankruptcy
       Court and served upon the party filing this pleading WITHIN TWENTY-
       ONE (21) DAYS FROM THE DATE OF SERVICE shown in the certificate of
       service unless the Court shortens or extends the time for filing such
       objection. If no objection is timely served and filed, this pleading shall be
       deemed to be unopposed, and the Court may enter an order granting the
       relief sought. If an objection is filed and served in a timely manner, the
       Court will thereafter set a hearing with appropriate notice. If you fail to
       appear at the hearing, your objection may be stricken. The Court reserves
       the right to set a hearing on any matter.




Motion to Vacate Dismissal Order and Reinstate Case
     Case 18-42230     Doc 54     Filed 04/28/21 Entered 04/28/21 23:43:59            Desc Main
                                    Document     Page 2 of 6




                                         BACKGROUND

1.       The Chapter 13 Trustee (“Trustee”) filed its Motion to Dismiss and Setting Hearing

         (“Motion”) [DOC 46] on March 27, 2020.

2.       The Motion was first set for hearing on June 10, 2020.

3.       The Court granted agreed continuances to November 4, 2020, January 6, 2021, February

         18, 2021, March 3, 2021, and April 7, 2021.

4.       Debtor failed to appear at the April 7, 2021 and the Court entered its order dismissing the

         case on April 7, 2021. [DOC 53].

                             RELIEF UNDER BANKRUPTCY RULE 9024

5.       Bankruptcy Rule 9024 incorporates, with modifications, Federal Rule of Civil Procedure

(“F.R.C.P.”) 60 into bankruptcy proceedings. Under Rule 60(b)(1) a court may relieve a party

from the effects of a final judgment, order, or proceeding for mistake, inadvertence, surprise, or

excusable neglect.

                                         FAILURE TO APPEAR

6.       On March 3, 2021, Trustee and Debtor agreed to continue the hearing to April 7, 2021

prior to the start of the scheduled hearing. Debtor immediately calendared the reset hearing.

7.       On March 4, 2021, Debtor added the time for the hearing after reviewing the email notice

of the reset hearing from the Court.

8.       Debtor reviewed his scheduled hearings prior to taking a vacation from March 26 to

March 29 to ensure he had time to prepare for any upcoming hearings. Upon returning, he

mistakenly believed that the motion to dismiss was set for the third week after he returned from

vacation.



Motion to Vacate Dismissal Order and Reinstate Case                                           2 of 6
     Case 18-42230      Doc 54     Filed 04/28/21 Entered 04/28/21 23:43:59             Desc Main
                                     Document     Page 3 of 6



9.       Thus, when he reviewed his schedule for the week on Monday, April 5th, he did not think

anything was amiss when he did not see the hearing on his calendar—because he believed it was

set for the following week.

10.      After receiving electronic notice of the order of dismissal on April 7th, Debtor reviewed

his calendar and could not find any entry for the hearing at all. The hearing was not shown on

April 7 nor for any day during the week of April 12th. Debtor has been unable to locate any entry

for the hearing at all and believes he somehow deleted it when adding a start time.

11.      Debtor has been licensed to practice law for just over three years now, and this is the first

court appearance that he has missed.

                                           GOOD CAUSE

12.      This Motion is not filed for the purposes of delay, and no creditor will suffer any

prejudice if this Motion is granted.

13.      Debtor has made each trustee payment as they can due and was current as of the date of

dismissal. Debtor will make any payments that have or will come due prior to reinstatement

within one-week of the date of reinstatement.

                                  GROUNDS FOR DISMISSAL

14.      Debtor had a valid defense to the Motion.

15.      The Motion provided the following grounds for dismissal:

            •   The Debtor's Plan does not provide enough funding to pay claims as scheduled in
                the TRCC. Specifically, the Debtor's Plan is underfunded because allowed
                amounts for the claims as reflected in the TRCC exceed the total amount the
                Debtor is to pay. An additional $123,000.00 is necessary to fund the Plan within
                the original plan term. No modification has been proposed to include such
                amount.

            •   The TRCC provided notice that the Chapter 13 Plan fails to provide sufficient
                funding.




Motion to Vacate Dismissal Order and Reinstate Case                                             3 of 6
  Case 18-42230          Doc 54       Filed 04/28/21 Entered 04/28/21 23:43:59         Desc Main
                                        Document     Page 4 of 6



             •   The failure of the Debtor to cure the infeasibility of the Plan constitutes an
                 unreasonable delay by the Debtor that is prejudicial to creditors under 11 USC
                 §1307(c)(1), and thus, cause exists for dismissal.

16.       The TRCC did indicate that the “CLAIM AMOUNT” was $134,203.89 and the

“CONFIRMED PLAN AMOUNT” was $34,056.17.

17.       However, the TRCC did not indicate that the plan was infeasible. The TRCC indicated

the opposite, stating:

             •   “The Trustee is of the opinion that the Plan is feasible and that all claims have
                 been reconciled by the terms of this TRCC without the necessity of a motion to
                 modify or other action by the Debtor (s).”

18.       In addition, Section 8.4 of the Confirmation Order [DOC 30] provides that “Within 15

days of the latter of (1) a final judgment (in the proceeding on any objection, claim, or

counterclaim) that is not appealed, or (2) the last day to timely file an objection to Nationstar

Mortgage, LLC’s proof of claim, Debtor shall filed an amended plan, if necessary, to fully fund

the plan as amended to incorporate the terms of the final judgment or uncontested proof of

claim.”

19.       The adversary proceeding in which Debtor’s objection the mortgage claim is still

proceeding.

20.       The agreements to continue the hearings have been made on the basis that the claim

objection is still being litigated.

21.       Debtor has not filed an objection to the Motion because, in effect, the Trustee has agreed

that any plan modification is not required until the claim objection is determined.

                                               PRAYER




Motion to Vacate Dismissal Order and Reinstate Case                                            4 of 6
  Case 18-42230         Doc 54   Filed 04/28/21 Entered 04/28/21 23:43:59        Desc Main
                                   Document     Page 5 of 6



       WHEREFORE, Respondent prays that the Court vacate the Dismissal Order and

reinstate Debtor’s bankruptcy case to the Court’s active docket.



       Respectfully submitted,


Dated: April 28, 2021


                                                            _/s/ George Dale Wigington_
                                                            George Dale Wigington
                                                            Pro Se
                                                            State Bar No.: 24091665
                                                            Dalewig10@verizon.net
                                                            2451 Elm Grove Road
                                                            Wylie, TX 75098
                                                            469-235-1482




Motion to Vacate Dismissal Order and Reinstate Case                                       5 of 6
  Case 18-42230        Doc 54    Filed 04/28/21 Entered 04/28/21 23:43:59            Desc Main
                                   Document     Page 6 of 6



                                CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing has been served upon the following
parties in interest by mailing a copy of same to them via first class mail or through the court’s
CM/ECF electronic mail (Email) system on the date below.

Date: April 28, 2021                                         /s/ George Dale Wigington
                                                             George Dale Wigington


Carey D. Ebert on behalf of Trustee Carey D. Ebert, ECFch13plano@ch13plano.com
Carey D. Ebert, ECFch13plano@ch13plano.com
Chad Timmons on behalf of Creditor Collin County Tax Assessor Collector,
       ctimmons@abernathy-law.com
Eboney Cobb on behalf of Creditor Wylie ISD ecobb@pbfcm.com, ecobb@ecf.inforuptcy.com
Grant M. Tabor on behalf of Creditor Select Portfolio Servicing, Inc. txbkeastern@logs.com,
       gtabor@logs.com
H. Gray Burks, IV on behalf of Defendant Select Portfolio Servicing, Inc. gburks@logs.com,
       nibates@logs.com
H. Gray Burks, IV on behalf of Defendant NATIONSTAR MORTGAGE LLC D/B/A MR.
       COOPER gburks@logs.com, nibates@logs.com
Kim Moses Linden on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper
       klinden@rascrane.com, lojha@rascrane.com
Kirk A. Schwartz on behalf of Creditor Select Portfolio Servicing, Inc. kschwartz@logs.com,
       txbkeastern@logs.com
Kirk A. Schwartz on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper
       kschwartz@logs.com, txbkeastern@logs.com
Lauren W. Ojha on behalf of Creditor NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
       lojha@rascrane.com
Lauren W. Ojha on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper
       lojha@rascrane.com
Matthew Durham on behalf of Defendant NATIONSTAR MORTGAGE LLC D/B/A MR.
       COOPER mdurham@mcguirewoods.com
Melissa L. Palo on behalf of Creditor City of Wylie lisa.cockrell@lgbs.com,
       Julie.wilson@lgbs.com
Melissa L. Palo on behalf of Creditor Dallas County lisa.cockrell@lgbs.com,
       Julie.wilson@lgbs.com
Shelly K. Terrill on behalf of Creditor NATIONSTAR MORTGAGE LLC D/B/A MR.
       COOPER Shelly.Terrill@Padgettlawgroup.com, Shelly.Terrill@hotmail.com
Shelly K. Terrill on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper
       Shelly.Terrill@Padgettlawgroup.com, Shelly.Terrill@hotmail.com
US Trustee USTPRegion06.TY.ECF@USDOJ.GOV
Yoshie Valadez on behalf of Defendant Select Portfolio Servicing, Inc.
       mhtbkanhsselffilings@mccarthyholthus.com, yvaladez@mccarthyholthus.com




Motion to Vacate Dismissal Order and Reinstate Case                                          6 of 6
